         Case 1:18-mc-91490-FDS Document 15 Filed 09/18/19 Page 1 of 2



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

                                                  )
 IN RE: MARC J. RANDAZZA,                         )   MISC. BUSINESS DOCKET NO.
                                                  )             1:18-mc-91490-FDS
                Respondent.
                                                  )
                                                  )   RESPONSE TO SECOND ORDER TO
                                                  )   SHOW CAUSE
                                                  )



       On September 4, 2019, this Court issued an Order that Respondent, Marc J. Randazza, file

a response

       setting forth any and all claims predicated upon the grounds set forth in Local Rule
       83.6.9(e)(1) that the imposition of the identical discipline by this Court would be
       unwarranted, the reasons therefor, and whether a hearing is requested. See Order
       of Nov. 19, 2018 (Dkt. No. 5).

In December 2018, this Court initially entered an Order that it “will not take reciprocal disciplinary

action until the Nevada stay expires on April 10, 2020; provided, however, that this Court reserves

the right to vacate or modify this Order pending further developments in Nevada or elsewhere.”

(Dkt. No. 10). The recent Order arises from the Court’s receipt of an order of reciprocal discipline

from the U.S. Patent and Trademark Office.1

       In the interest of closure, the Respondent believes that it would be appropriate for this

Honorable Court to enter an Order of reciprocal discipline identical to that entered by the State of



 1
   In addition, there has been an order of identical reciprocal discipline imposed by the
 Commonwealth of Massachusetts following the entry of the Order by the State of Nevada,
 attached hereto as Exhibit A. The Massachusetts order was for identical reciprocal discipline
 retroactive to the date of the Nevada entry (“Marc John Randazza is hereby suspended from
 the practice of law in the Commonwealth of Massachusetts for a period of twelve (12)
 months, with the execution of the suspension stayed for a period of eighteen (18) months,
 retroactive to October 10, 2018, conditioned upon the lawyer's compliance with the Order
 entered in the Supreme Court of Nevada, attached hereto and incorporated herein.”).
         Case 1:18-mc-91490-FDS Document 15 Filed 09/18/19 Page 2 of 2



Nevada (as well as the Commonwealth of Massachusetts) on the terms and conditions set forth in

Nevada, with the execution of the suspension stayed for a period of eighteen (18) months,

retroactive to October 10, 2018, conditioned upon the lawyer's compliance with the Order

entered in the Supreme Court of Nevada, a copy of which is attached hereto and incorporated

herein as Exhibit B.

                                                           Respectfully submitted,

                                                           Respondent,
                                                           Marc J. Randazza, Esq.
                                                           By his counsel,

                                                           /s/ James S. Bolan
                                                           James S. Bolan, BBO#048340
                                                           Sara N. Holden, BBO #658640
                                                           Brecher, Wyner, Simons, Fox &
                                                           Bolan, P.C.
                                                           189 Wells Avenue
                                                           Newton, MA 02459
                                                           (617) 614-1500
                                                           jbolan@legalpro.com




                               CERTIFICATE OF SERVICE

I hereby certify that a true copy of the above document was served upon the Clerk of the Court
via CM/ECF, the court’s electronic filing system on this 18th day of September 2019.


                                                           /s/ James S. Bolan
                                                           James S. Bolan, BBO# 048340
